Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/27/20.  As directed by the amendment: claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-20, 22-25, 27-28, 30, 33-36, 38-39, and 41 have been amended, claims 21, 31-32, and 42 have been cancelled, and claims 43-52 have been added.  As such, claims 1-2, 4-8, 10-14, 16-20, 22-30, 33-41, and 43-52 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both the duckbill valve and frangible member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 7C and 7D do not appear to show what the written specification describes in these figures, particularly there are not 4 frangible members in 7C nor is a mixing ball provided at the top of the capsule, and there are not 4 bendable membranes nor a mixing ball provided at the top of the capsule; reference character 18 in Fig. 15B appears to be in error as this character 18 has been used to describe a drug container whereas this does not appear to be a drug container in this figure as can be contrasted with reference character 18 in Fig. 14B.  Corrected drawing 

Claim Objections
Claims 1, 7, 13 are objected to because of the following informalities:  
Regarding claim 1, the language “to prevent passage said at least one substance” (line 56) is objected to for a typographical/grammatical error; Examiner suggests amending to read –to prevent passage of said at least one substance--.  
Regarding claim 7, the language set forth in line 43 (section f) is objected to because this repeats the same limitation as above in line 42 (section e).
Regarding claim 7, the language “to prevent passage said at least one substance” (line 60) is objected to for a typographical/grammatical error; Examiner suggests amending to read –to prevent passage of said at least one substance--.  
--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-14, 16-20, 22-30, 33-41, and 43-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 1, the newly amended claim appears to introduce new matter not found in the disclosure as originally filed and lacks written description.  The newly amended claim sets forth a fluid-tight chamber including at least one sealing member to seal the chamber (see section b)), at least one mixing mechanism in the open-ended delivery end (see ln. 48-49), a plunger interconnected with the sealing member which reconfigures the valve from the inactive to the active configuration by linearly moving the plunger and also sets forth that the plunger includes one or more apertures disposed therein to prevent passage of the substance and allowing passage of compressed air (see ln. 54-57).  These elements while individually may have support in various figures, such as Fig. 6A teaching a plunger with an aperture 101A and Fig. 25A-C shows a plunger with sealing member defining a fluid-tight chamber and the plunger acting as the valve and linearly movement thereof reconfiguring the valve, are not supported when taken together in the claim.  The plunger in Figs. 25A-C does not appear to include an aperture therein to prevent passage of the substance and allowing passage of compressed air and the open ended delivery end in this figure (Fig. 25B, delivery end 28) does not appear to have a mixing mechanism therein.  There is a lack of disclosure for creating the claimed invention which includes all of the claimed features set forth in this claim and thus the claim is new matter and lacks adequate written description.
Regarding claim 7, the newly amended claim appears to introduce new matter not found in the disclosure as originally filed and lacks written description.  The newly amended claim sets forth a fluid-tight chamber including at least one sealing member to seal the chamber (see section b)), at least one mixing mechanism in the open-ended delivery end (see ln. 52-53), a plunger interconnected with the sealing member which reconfigures the valve from the inactive to the active configuration by linearly 
Regarding claim 13, the newly amended claim appears to introduce new matter not found in the disclosure as originally filed and lacks written description.  The newly amended claim sets forth a fluid-tight chamber including at least one sealing member to seal the chamber (see section a ii)), at least one mixing mechanism in the open-ended delivery end (see ln. 32-34), a plunger interconnected with the sealing member which reconfigures the valve from the inactive to the active configuration by linearly moving the plunger and also sets forth that the plunger includes one or more apertures disposed therein to prevent passage of the substance and allowing passage of compressed air (see ln. 38-40).  These elements while individually may have support in various figures, such as Fig. 6A teaching a plunger with an aperture 101A and Fig. 25A-C shows a plunger with sealing member defining a fluid-tight chamber and the plunger acting as the valve and linearly movement thereof reconfiguring the valve, are not supported when taken together in the claim.  The plunger in Figs. 25A-C does not appear to include an aperture therein to prevent passage of the substance and allowing passage of compressed air and the open ended delivery end in this figure (Fig. 25B, delivery end 28) does not appear to have a mixing 
Regarding claim 19, the newly amended claim appears to introduce new matter not found in the disclosure as originally filed and lacks written description.  The newly amended claim sets forth a fluid-tight chamber including at least one sealing member to seal the chamber (see section a ii)), at least one mixing mechanism in the open-ended delivery end (see ln. 34-36), a plunger interconnected with the sealing member which reconfigures the valve from the inactive to the active configuration by linearly moving the plunger and also sets forth that the plunger includes one or more apertures disposed therein to prevent passage of the substance and allowing passage of compressed air (see ln. 40-43).  These elements while individually may have support in various figures, such as Fig. 6A teaching a plunger with an aperture 101A and Fig. 25A-C shows a plunger with sealing member defining a fluid-tight chamber and the plunger acting as the valve and linearly movement thereof reconfiguring the valve, are not supported when taken together in the claim.  The plunger in Figs. 25A-C does not appear to include an aperture therein to prevent passage of the substance and allowing passage of compressed air and the open ended delivery end in this figure (Fig. 25B, delivery end 28) does not appear to have a mixing mechanism therein.  There is a lack of disclosure for creating the claimed invention which includes all of the claimed features set forth in this claim and thus the claim is new matter and lacks adequate written description.
Regarding claim 19, the newly amended limitation of removing the “sealing provided by at least one ball” (line 57-58) appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description.  There does not appear to be support for the entire claimed invention in one device/method which includes all the features discussed directly above and additionally including at least one ball providing the sealing of the open-ended delivery end.  Fig. 6A is the only 
Regarding claim 23, the newly amended claim (via amendments to claim 1 discussed above) appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description. Claim 22 sets forth a separator that subdivides the delivery end and Fig. 6A is the only figure/embodiment which appears to show the plunger having the one or more apertures as claimed and the plunger appears to read on such a separator; however, this embodiment/figure does not appear to have support for a separator in the form of the other members from the group.
Regarding claim 24, the claim limitation of the mixing mechanism being the separator appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description.  As discussed above, Fig. 6A is the only figure/embodiment which appears to show the plunger having the one or more apertures as claimed and the plunger appears to read on such a separator, but this does not appear to be a separate mixing mechanism as well.
Regarding claim 30, the newly amended claim, in particular the limitation that the “secondary substance volume Vdose is larger than … said predetermined volume Vsub” (line 5-6) appears to introduce new matter not found in the disclosure as originally filed.  There does not appear to be support for a secondary dose volume being larger than the original predetermined volume.
Regarding claim 34, the newly amended claim (via amendments to claim 7 discussed above) appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description. Claim 33 sets forth a separator that subdivides the delivery end and Fig. 6A is the only figure/embodiment which appears to show the plunger having the one or more apertures as claimed and the plunger appears to read on such a separator; however, this embodiment/figure does not appear to have support for a separator in the form of the other members from the group.

Regarding claim 41, the newly amended claim, in particular the limitation that the “secondary substance volume Vdose is larger than … said predetermined amount Msub” (line 5-6) appears to introduce new matter not found in the disclosure as originally filed.  There does not appear to be support for a secondary dose volume being larger than the original predetermined volume.
Regarding claim 45, the newly amended claim which sets forth a mixing mechanism including at least one ball appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description.  There does not appear to be support for the entire claimed invention in one device/method which includes all the features discussed above regarding the rejection of claim 1, and additionally including at least one ball providing the mixing mechanism.  
Regarding claim 46, the newly added claim and in particular the step of sealing the open ended delivery end and preventing leakage of the predetermined volume Vsub by the ball appears to introduce new matter not found in the disclosure as originally filed.
Regarding claim 49, the newly amended claim which sets forth a mixing mechanism including at least one ball appears to introduce new matter not found in the disclosure as originally filed and lacks adequate written description.  There does not appear to be support for the entire claimed invention in one device/method which includes all the features discussed above regarding the rejection of claim 7, and additionally including at least one ball providing the mixing mechanism.  
by the ball appears to introduce new matter not found in the disclosure as originally filed.
All claims which depend on the above mentioned claims are also rejected based on dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-14, 16-20, 22-30, 33-41, and 43-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “said delivery end” (line 7 and 18) is unclear as line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Regarding claim 1, the language “said at least one chamber” (line 14) is unclear as line 9 only sets forth a “fluid-tight chamber” singular and it is therefore unclear if Applicant is intending to claim plural chambers or not.
Regarding claim 1, the language “said delivery end” (line 30) is unclear as line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” 
Regarding claim 1, the language “said sealing member” (line 55) is unclear as line 12 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.
Regarding claim 7, the language “said at least one chamber” (line 15-16) is unclear as line 9 only sets forth a “fluid-tight chamber” singular and it is therefore unclear if Applicant is intending to claim plural chambers or not.
Regarding claim 7, the language “said open-ended delivery end” (line 7) is unclear as line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one open-ended delivery end--.
Regarding claim 7, the language “said delivery end” (line 19) is unclear as line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Regarding claim 7, the language set forth in line 41 is unclear as the examiner cannot ascertain the meaning of the predetermined period of time, dT going to zero.
Claim 7 recites the limitation "said predetermined volume Vsub [mg]" in line 53-54.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the language “said delivery end” (line 29, 50) is unclear as line 4 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Claim 13 recites the limitation "said at least one Msub substance" in line 44-45.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the language “said delivery end” (line 8, 19, 52) is unclear as line 4 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Regarding claim 19, the language “said open-ended delivery end” (line 11, 58) is unclear as line 4 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one open-ended delivery end--.
Regarding claim 19, the language “said at least one chamber” (line 15-16) is unclear as line 9 only sets forth a “fluid-tight chamber” singular and it is therefore unclear if Applicant is intending to claim plural chambers or not.
Regarding claim 19, the language “said substances” (line 31) is unclear as line 2 only positively sets forth one substance with the language “at least one substance” and it is therefore unclear if Applicant is intending to claim plural substances or not.
19 recites the limitation "said predetermined volume Msub [mg]" in line 36.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the language “said sealing member” (line 41) is unclear as line 12 sets forth the possibility of plural sealing members with the language “at least one sealing member” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural sealing members.  Examiner suggests amending to read –said at least one sealing member--.
Claim 19 recites the limitation "said predetermined volume Msub [mg]" in line 58-59.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the language “said separator” (line 1) is unclear as claim 22 line 2 sets forth the possibility of plural separators with the language “at least one separator” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural separators.  Examiner suggests amending to read –said at least one separator--.
Regarding claim 24, the language “said at least one mixing mechanism is also said separator” (line 1-2) is unclear as the examiner cannot ascertain what in the disclosed invention can be both a mixing mechanism and a separator while also accounting for all of the claimed elements set forth in the claim (see above 112a rejection of claim 23).  
Regarding claim 28, the language “said delivery end” (line 5-6) is unclear as claim 1 line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Regarding claim 30, the language “said valve” (line 7) is unclear as claim 1 line 14 sets forth the possibility of plural valves with the language “at least one valve” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural valves.  Examiner suggests amending to read –said at least one delivery end--.

Regarding claim 35, the language “said at least one mixing mechanism is also said separator” (line 1-2) is unclear as the examiner cannot ascertain what in the disclosed invention can be both a mixing mechanism and a separator while also accounting for all of the claimed elements set forth in the claim (see above 112a rejection of claim 34).  
Regarding claim 39, the language “said delivery end” (line 5-6) is unclear as claim 7 line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one delivery end--.
Regarding claim 41, the language “said orifice” (line 10) is unclear as claim 7 line 8 sets forth the possibility of plural orifices with the language “at least one orifice” and it is therefore unclear if the language is referring to all of, or a particular subset of, the possible plural orifices.  Examiner suggests amending to read –said at least one orifice--.
Regarding claim 43, the language “substances” (line 2) is unclear as claim 13 line 2 only positively sets forth one substance with the language “at least one substance” and it is therefore unclear if Applicant is intending to claim plural substances or not.
Regarding claim 46, the language “said open-ended delivery end” (line 3, 4, 5, and 8) is unclear as claim 1 line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one open-ended delivery end--.

Regarding claim 48, the language “substances” (line 3) is unclear as claim 1 line 2 only positively sets forth one substance with the language “at least one substance” and it is therefore unclear if Applicant is intending to claim plural substances or not.
Regarding claim 50, the language “said open-ended delivery end” (line 3, 4, 5, 8) is unclear as claim 7 line 3 sets forth the possibility of plural delivery ends with the language “at least one predefined open-ended delivery end” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural delivery ends.  Examiner suggests amending to read –said at least one open-ended delivery end--.
Regarding claim 50, the language “said ball” (line 6-7 and 7) is unclear as claim 45 line 2 sets forth the possibility of plural balls with the language “at least one ball” and it is therefore unclear if the language is referring to all of, or a particular subset, the possible plural balls.  Examiner suggests amending to read –said at least one ball--.
Claim 50 recites the limitation "said predetermined volume Vsub [ml]" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
All claims which depend on the above mentioned claims are also rejected based on dependency on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785